DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --... DISPLAY DEVICE, IN PARTICULAR FOR VEHICLE, AND VEHICLE HAVING DISPLAY DEVICE ...--.

Claim Objection
4.	Claims 22-30 are objected to because of the following informalities:
In line 4 of claim 22: “… a reflection layer, ..." should be changed to --... a reflection layer; ...--;  
In line 7 of claim 22: “… the reflection layer, ..." should be changed to --... the reflection layer; ...--; and 
In line 9 of claim 22: “… an optical element, and ..." should be changed to --... an optical element; and ...--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Large (U.S. Pub. No. US 2015/0277375 A1).

As to claim 13, Large (Figs. 1-7) teaches a display device (a display device; [0011], lines 5-7), comprising: 
a pane (a light-interaction layer 120, a waveguide body 110, a surface 112 and a surface 114) having a transparent portion, a side (a surface 114) of the pane having a reflection layer (a light-interaction layer 120) (if a material forming waveguide body 110 and light-interaction layer 120 are optically identical or optically similar, propagating light may pass through an interface between the waveguide body and the light-interaction layer where the light may be reflected from one or more features of the volume hologram; [0023], lines 5-11; waveguide body 110 may be formed from optically transparent material, such as a glass or polymer, as non-limiting examples; [0014], lines 4-8) (Fig. 1);  
a camera device (a camera; [0013], lines 1-2) including an image sensor (one or more optical sensors; [0013], line 6) configured to acquire images in an acquisition region formed by the transparent portion of the pane (ambient light defining a continuous image to be captured is received through a face of the waveguide, and the volume hologram redirects the light at angles that propagate the light via total internal reflection within the waveguide toward one or more optical sensors near an edge or corner of the waveguide; [0013], lines 1-7), the image sensor (one or more optical sensors; [0013], line 6) being provided on another side (a surface 112) of the pane (the light-interaction layer 120, the waveguide body 110, the surface 112 and the surface 114) and directly opposite of the reflection layer (the light-interaction layer 120) (one or more optical sensors near an edge or corner of the waveguide; [0013], lines 6-7) (Figs. 1, 3 and 5-7); 
a volume hologram, arranged inside the transparent portion of the pane (the light-interaction layer 120 may include or contain a volume hologram; [0016], lines 1-2), including an optical element (Bragg gratings 320 and 330) (Figs. 1-3); and 
a light source (a light source 130) to provide light which is coupled into the volume hologram (the volume hologram in the light-interaction layer 120) to generate an image appearing three-dimensional to a human observer via the volume hologram (the volume hologram may itself be a hologram of an actual object – such that that actual object will be visible when the volume hologram is viewed; [0017], lines 14-16; Fig. 1), the optical element (Bragg gratings 320 and 330) decoupling a light beam out of the pane (light traveling along light paths 142 and 144 are reflected by schematically-depicted Bragg gratings 320 and 330, respectively, and are released from the waveguide 110 through opposing surface 112; [0054], lines 11-14; e.g., Bragg gratings 320 and 330 may be located at previously described positions 162 and 166 of Fig. 1, respectively; [0053], lines 6-8) and onto the image sensor (the one or more optical sensors; [0013], line 6) (Figs. 1-3).

As to claim 14, Large teaches 
wherein the volume hologram (the hologram included or contained in the light-interaction layer 120) includes a plurality of optical elements (the Bragg gratings 320 and 330) by which light, which is incident at at least one first point (an area of injection 160) in the pane, is to be conducted to at least one second point (a position between a position 142 and a position 144), different from the first point (the area of injection 160), at which the light beam is decoupled from the pane (light traveling along light paths 142 and 144 are reflected by schematically-depicted Bragg gratings 320 and 330, respectively, and are released from the waveguide 110 through opposing surface 112; [0054], lines 11-14; e.g., Bragg gratings 320 and 330 may be located at previously described positions 162 and 166 of Fig. 1, respectively; [0053], lines 6-8) (Figs. 1-3).

As to claim 15, Large teaches 
wherein the light (the light 140) provided by the light source (a light source 130) is coupled into the pane (the light-interaction layer 120, the waveguide body 110, the surface 112 and the surface 114) at the first point (the area of injection 160) (Fig. 1).

As to claim 16, Large teaches 
wherein the light beam (the light traveling along light paths 142 and 144 decoupled out of the pane (the light-interaction layer 120, the waveguide body 110, the surface 112 and the surface 114) at the second point (the position between a position 142 and a position 144) is acquirable by the image sensor (the one or more optical sensors near an edge or corner of the waveguide; [0013], lines 1-7) (Figs. 1, 3 and 5-7).

As to claim 18, Large teaches 
wherein the volume hologram is formed by at least one film arranged inside the pane (the volume hologram may be included or contained in the light-interaction layer 120; [0016], lines 1-2).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 19-20, 22-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Large in view of Shikii (U.S. Pub. No. US 2013/0182302 A1).

As to claim 19, Large teaches the display device according to claim 13.
Large does not expressly teach wherein the pane is formed as a side window or windscreen of a vehicle.
 Shikii (Figs. 1-5) teaches 
wherein the pane is formed as a side window or windscreen of a vehicle (the transparent windshield 140 is used as a part of the HD 100) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a windshield of a vehicle as taught by Shikii for a display device of Large because the windshield provides a driver with three dimensional images.

As to claim 20, Large teaches the display device according to claim 13.
Large does not expressly teach wherein the image is optically perceptible by the human observer in at least one image plane arranged in front of and/or behind the pane.
 Shikii (Figs. 1-5) teaches 
wherein the image is optically perceptible by the human observer in at least one image plane arranged in front of and/or behind the pane (the distance from the volume hologram 150 to the central region of the virtual image VI is shown by the symbol “L1”; [0124], lines 6-8; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a windshield of a vehicle as taught by Shikii for a display device of Large because the windshield provides a driver with three dimensional images.

As to claim 22, Large (Figs. 1-7) teaches [A vehicle, comprising:] a display device (a display device; [0011], lines 5-7), comprising: 
a pane (a light-interaction layer 120, a waveguide body 110, a surface 112 and a surface 114) having a transparent portion, a side (a surface 114) of the pane having a reflection layer (a light-interaction layer 120) (if a material forming waveguide body 110 and light-interaction layer 120 are optically identical or optically similar, propagating light may pass through an interface between the waveguide body and the light-interaction layer where the light may be reflected from one or more features of the volume hologram; [0023], lines 5-11; waveguide body 110 may be formed from optically transparent material, such as a glass or polymer, as non-limiting examples; [0014], lines 4-8) (Fig. 1);  
a camera device (a camera; [0013], lines 1-2) including an image sensor (one or more optical sensors; [0013], line 6) configured to acquire images in an acquisition region formed by the transparent portion of the pane (ambient light defining a continuous image to be captured is received through a face of the waveguide, and the volume hologram redirects the light at angles that propagate the light via total internal reflection within the waveguide toward one or more optical sensors near an edge or corner of the waveguide; [0013], lines 1-7), the image sensor (one or more optical sensors; [0013], line 6) being provided on another side (a surface 112) of the pane (the light-interaction layer 120, the waveguide body 110, the surface 112 and the surface 114) and directly opposite of the reflection layer (the light-interaction layer 120) (one or more optical sensors near an edge or corner of the waveguide; [0013], lines 6-7) (Figs. 1, 3 and 5-7); 
a volume hologram, arranged inside the transparent portion of the pane (the light-interaction layer 120 may include or contain a volume hologram; [0016], lines 1-2), having an optical element (Bragg gratings 320 and 330) (Figs. 1-3); and 
a light source (a light source 130) to provide light which is coupled into the volume hologram (the volume hologram in the light-interaction layer 120) to generate an image appearing three-dimensional to a human observer via the volume hologram (the volume hologram may itself be a hologram of an actual object – such that that actual object will be visible when the volume hologram is viewed; [0017], lines 14-16; Fig. 1), the optical element (Bragg gratings 320 and 330) decoupling a light beam out of the pane (light traveling along light paths 142 and 144 are reflected by schematically-depicted Bragg gratings 320 and 330, respectively, and are released from the waveguide 110 through opposing surface 112; [0054], lines 11-14; e.g., Bragg gratings 320 and 330 may be located at previously described positions 162 and 166 of Fig. 1, respectively; [0053], lines 6-8) and onto the image sensor (the one or more optical sensors; [0013], line 6) (Figs. 1-3).
Large does not teach a vehicle, comprising: a chassis.
Shikii (Figs. 1-5) teaches a vehicle (a vehicle on which the HUD 100 is mounted; [0107], line 1) (Fig. 1), comprising: 
a chassis (inherency in the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vehicle as taught by Shikii for a display device of Large because the windshield provides a driver with three dimensional images for the vehicle.

As to claim 23, Large teaches 
wherein the volume hologram (the hologram included or contained in the light-interaction layer 120) includes a plurality of optical elements (the Bragg gratings 320 and 330) by which light, which is incident at at least one first point (an area of injection 160) in the pane, is to be conducted to at least one second point (a position between a position 142 and a position 144), different from the first point (the area of injection 160), at which the light beam is decoupled from the pane (light traveling along light paths 142 and 144 are reflected by schematically-depicted Bragg gratings 320 and 330, respectively, and are released from the waveguide 110 through opposing surface 112; [0054], lines 11-14; e.g., Bragg gratings 320 and 330 may be located at previously described positions 162 and 166 of Fig. 1, respectively; [0053], lines 6-8) (Figs. 1-3).

As to claim 24, Large teaches 
wherein the light (the light 140) provided by the light source (a light source 130) is coupled into the pane (the light-interaction layer 120, the waveguide body 110, the surface 112 and the surface 114) at the first point (the area of injection 160) (Fig. 1).

As to claim 25, Large teaches 
wherein the light beam (the light traveling along light paths 142 and 144 decoupled out of the pane (the light-interaction layer 120, the waveguide body 110, the surface 112 and the surface 114) at the second point (the position between a position 142 and a position 144) is acquirable by the image sensor (the one or more optical sensors near an edge or corner of the waveguide; [0013], lines 1-7) (Figs. 1, 3 and 5-7).

As to claim 27, Large teaches 
wherein the volume hologram is formed by at least one film arranged inside the pane (the volume hologram may be included or contained in the light-interaction layer 120; [0016], lines 1-2).

As to claim 28, Shikii teaches further comprising: 
at least one of a side window or a windscreen (the transparent windshield 140 is used as a part of the HD 100) (Fig. 1),
wherein the pane of the display device is formed as the at least one of the side window or the windscreen (the transparent windshield 140 is used as a part of the HD 100) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vehicle as taught by Shikii for a display device of Large because the windshield provides a driver with three dimensional images for the vehicle.

As to claim 29, Shikii teaches 
wherein the image is optically perceptible by the human observer in at least one image plane arranged in front of and/or behind the pane (the distance from the volume hologram 150 to the central region of the virtual image VI is shown by the symbol “L1”; [0124], lines 6-8; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vehicle as taught by Shikii for a display device of Large because the windshield provides a driver with three dimensional images for the vehicle.

9.	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Large in view of Ishii (U.S. Pub. No. US 2018/0172981 A1).

As to claim 21, Large teaches the display device according to claim 13.
Large does not expressly teach wherein the transparent portion is at least partially provided with an opaque switchable layer.
 Ishii (Figs. 1-4A) teaches 
wherein the transparent portion is at least partially provided with an opaque switchable layer (conventional micro-mirror projects a positive image (ON state) toward the normal direction and a negative image (OFF state) toward tangential direction where a light absorber is placed; [0009], lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a micro-mirror as taught by Ishii for a display device of Large because a micro-mirror controls a state by applying a voltage between two electrodes around the micro arrays.

10.	Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Large in view of Shikii as applied to claim 22 above, and further in view of Ishii.

As to claim 30, Large and Shikii teaches the vehicle according to claim 22.
Large does not expressly teach wherein the transparent portion is at least partially provided with an opaque switchable layer.
 Ishii (Figs. 1-4A) teaches 
wherein the transparent portion is at least partially provided with an opaque switchable layer (conventional micro-mirror projects a positive image (ON state) toward the normal direction and a negative image (OFF state) toward tangential direction where a light absorber is placed; [0009], lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a micro-mirror as taught by Ishii for a display device of Large as modified by Shikii because a micro-mirror controls a state by applying a voltage between two electrodes around the micro arrays.

Allowable Subject Matter
11.		Claims 17 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Large, Shikii, and Ishii, either individually or in combination, does not teach the limitation “wherein the image sensor is arranged directly on and in contact with the another side of the pane” of claims 17 and 26 in combination with other limitations of the base claim, respectively.


Conclusion

12.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan (U.S. Pub. No. US 2020/0174284 A1) is cited to teach a head-mounted display device may include a display system and an optical system in a housing, in which the positioners may be used to adjust the horizontal separation of the displays from each other to accommodate differences in interpupillary distance between users, may be used to make vertical display location adjustments to accommodate differences in facial anatomy between users, and may be used in adjusting eye-to-display spacing to alter focus. 
Golan (U.S. Pub. No. US 2011/0176190 A1) is cited to teach a method for reconstructing a holographic projection comprising a single hologram, providing at least one cyclic shift of at least a portion of the single hologram in the space domain, and reconstructing a cyclically shifted hologram by applying the cyclic shift on the portion.


Inquiry
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691